DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 5-6, 8, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yates U.S. 2015/0272657 (herein referred to as “Yates ‘657’”) and in view of Ko U.S. 2021/0204996 (priority date 03/31/17; herein referred to as “Ko”) and Benamou U.S. 2014/0025061 (herein referred to as “Benamou”).
6.	Regarding Claims 1, 8 and 15, Yates teaches an electrosurgical generator (Fig. 1, ref num 120) for providing electrical treatment energy to an instrument (Fig. 1, ref num 100) having an active electrode and a return electrode (Fig. 1, ref num 126, Fig. 6), the electrosurgical generator comprising:	a processor (Fig. 6, ref num 125 “control unit”)
	a memory (implicit with the control unit for controlling purposes) having stored thereon instructions (para 0043 “control unit 125 regulates the electrical energy delivered by the electrical generator”) which, when executed by the processor, cause the generator to:
		control a treatment energy to provide to an instrument in a coagulation mode (para 0067 “electrosurgical systems 100, 200 (e.g. the generators 120, 220) may be programmed…as impedance of tissue changes during coagulation, the power provided by the generator may also change”), the treatment energy having an adjustable voltage ramp rate (Figs. 13-15, wherein 2000, 2010, 2020 are different modes, and display different voltage slopes throughout the different modes), wherein the adjustable voltage ramp rate can be set to a ramp rate in a range of voltage ramp rates that effectuate coagulation (Figs. 13-15 with different voltage slopes shown) and do not cause dissection of tissue in the coagulation mode (para 0041 “energy delivery surface may be rounded to prevent the dissection of tissue”).

		when the load impedance is below the first threshold, set the adjustable voltage ramp rate to ramp rate in the range of voltages ramp rates (Fig. 13, para 0096 “between the first threshold and a second threshold the maximum voltage of the drive signal ramps between 50 volts and 60 volts, which limits the drive signal power to 45 Watts”), and increase, at the adjustable voltage ramp rate, the voltage of the treatment energy being provided to the instrument (Fig. 13, voltage increases below the second impedance threshold).
	Yates ‘657 also teaches wherein the load impedance is below the threshold (para 0096 “when the tissue impedance is below a first threshold”), there is a maximum voltage of the drive.  Yates also teaches when the load impedance is higher than the threshold (para 0096 “above the second threshold”), there is another voltage of the drive.
While Yates ‘657 does teach of various modes, including modes that change the voltage thresholds (para 0096 “voltage and tissue impedance thresholds may be applied during a first mode…above the second threshold, drive signal voltage is limited”), Yates ‘657 fails to teach:
when the load impedance is above a first threshold of a plurality of thresholds, select from a plurality of voltage ramp rates in the range of voltage ramp rates to set the adjustable voltage ramp rate to the selected voltage ramp rate, and decrease, at the adjustable voltage ramp rate, a voltage of the treatment 
It should be acknowledged that the above limitation is interpreted as follows: when the impedance reaches a threshold from a plurality of thresholds, the voltage ramp rate is adjusted based on a plurality voltage ramp rates, which each are associated with at least one impedance threshold, stored in a memory.  There are no further limitations on the “range of voltage ramp rates” falling within specified limits.  Therefore, for examination purposes, the above claim limitation will be interpreted as when the impedance is above a predetermined threshold, or a threshold from a plurality of thresholds, the voltage ramp rate is adjusted by selecting a voltage ramp rate based on an impedance threshold from the memory in order to decrease the voltage of the treatment energy being provided to the instrument.  The same interpretation follows the limitation “when the load impedance is below the first thresholds, set the adjustable voltage ramp rate to a ramp rate in the range of voltage ramp rates, and increase at the adjustable voltage ramp rate, the voltage of the treatment energy being provided to the instrument”.
However, Ko teaches an RF treatment apparatus and controlling RF energy using calculated impedance (see abstract and para 0001).  Ko discusses controlling the voltage of the RF generator based on the impedance or change of impedance in the tissue (Fig. 11, para 0111), and that when the impedance value increases, the RF power/voltage is decreased (para 0111, Fig. 11, S1430).  The opposite is true, that 
	Yates ‘657-Ko fails to teach:
b. a first threshold of a plurality of thresholds
c. selecting a voltage ramp rate from a plurality of voltage ramp rates to decrease the voltage, wherein the plurality of voltage ramp rates is stored in the memory, and each of the plurality of voltage ramp rates are associated with at least one threshold of the plurality of thresholds.
	Benamou teaches an RF energy console that controls the RF energy output for sealing blood vessels (abstract).  The console contains both a handpiece memory (ref num 130) and a processor memory (ref num 112) in which specific values of current, voltage, rates, and impedance are stored within (para 0026-0030).  The console begins 

7.	Regarding method claim 8, the claim is rejected by the same or substantially the same rationale as applied to the rejection of the apparatus of Claim 1, since the operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 8 being satisfied.

8.	Regarding Claims 5 and 12, Yates ‘657 teaches the memory includes further instructions which, when executed by the processor, cause the generator to determine, based on the signals, that the instrument is currently grasping tissue and that, prior to the grasp, the instrument was not grasping tissue (para 0103 “jaw members 164a, 164b are in an open position without tissue between them, it may create the equivalent of an open circuit, resulting in a large impedance. When the electrodes then contact a subsequent tissue bite, the impedance sense by a sub-therapeutic signal is reduced. In some embodiments, the surgical system 100, 200 may detect an increase in impedance (indicating an opening of the jaws 164a, 164b) followed by a decrease in impedance (indicating a closure of the jaws 164a, 164b on a new tissue bite). Impedance changes may be measured relative to any suitable references including, an impedance measured at the completion of the previous application or cycle of the tissue bite algorithm at 904”).

.

10.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, and Benamou, and in view of Schulte U.S. 2013/0296908 (herein referred to as “Schulte”).
11.	Regarding Claims 2 and 9, Yates ‘657 as modified teaches the first threshold (Yates, para 0096 “between the first threshold”).  
Yates ‘657 as modified fails to teach that the first threshold is between approximately five-hundred fifty ohms and five-hundred ohms.
.

12.	Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, and Benamou, and in view of Yates U.S. 2017/0000554 (herein referred to as “Yates ‘554”).
13.	Regarding Claims 3 and 10, Yates ‘657 as modified teaches wherein the load impedance is below the first threshold (Yates, para 0096 “when the tissue impedance is below a first threshold”), there is a maximum voltage of the drive (para 0096 “a maximum voltage of the drive signal is limited”).  Yates also teaches when the load impedance is higher than the threshold (Yates, para 0096 “above the second threshold”), there is another voltage of the drive (para 0096 “above the second threshold, drive signal voltage is limited”).

Yates ‘554 teaches the voltage ramp rate set to approximately one-hundred eighty volts per second and two-hundred volts per second as the impedance is varied below and above a threshold (para 0221 “Mode 1, the tissue impedance is low...mode 3 when the tissue impedance reaches a termination impedance”; see Fig. 47B where the voltage varies between 0-350 volts through 0-8 seconds and through various modes in which the impedance is varied). The variation of voltage is to drive the transducer or seal the tissue as desired in the treatment (para 0160).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yates ‘657 in order to include that the voltage ramp rate be set to another value in order to seal the tissue.

14.	Regarding Claims 4 and 11, Yates ‘657 as modified fails to teach the adjustable voltage ramp rate can be set to another voltage ramp rate that causes a dissection in the coagulation mode wherein the other voltage ramp rate is greater than the range of voltage ramp rates.
Yates ‘554 teaches wherein the adjustable voltage ramp rate can be set to another voltage ramp rate (para 0221, “the RF voltage drops below its nominal output level”) that causes a dissection in the coagulation mode (para 0221, “cutting phase”), wherein the other voltage ramp rate is greater than the range of voltage ramp rates (see .

15.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yates ‘657, Ko, and Benamou, and in view of Trees U.S. 2016/0175028 (herein referred to as “Trees”).
16.	Regarding Claims 7 and 14, Yates ‘657 teaches a second threshold (para 0096 “two impedance thresholds are utilized”).
Yates ‘657 as modified fails to teach the second threshold is approximately eight-thousand ohms.
However, Trees teaches the threshold is approximately eight-thousand ohms (para 0049 “threshold impedance can be greater than or equal to about 4000 ohms”).  The reading of the impedance determines whether or not the tissue has been captured by the electrodes and whether the tissue has been cut (para 0050). The values of second threshold do not indicate to produce a change in the predictable results of the tissue being sealed and cut through the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Yates ‘657 in order to include the values taught by Trees for the second threshold in order to determine whether the tissue had been cut. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kreindel U.S. 2003/0028186: discuss a system and method in which voltage is applied to a target area (abstract).  A processor adjusts a parameter based on a measured response, such that the processor contains a memory that stores and assigns a voltage to each impedance range, and determines the voltage output based on these impedance ranges (para 0021).
Flyash U.S. 2015/0328474: discusses a method of controlling an applicator in which the applicator changes the RF energy at the target site (para 0078).  Based on the impedance of the applicator, the value or magnitude of RF voltage is adjusted accordingly (para 0078).
Takami U.S. 2016/0374746: discusses a control unit in which the impedance is monitored and when is becomes greater than a predetermined threshold, the controller lowers the voltage level (para 0045).
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794